Case 4:19-cr-40003-KES Document 332 Filed 02/08/21 Page 1 of 6 PageID #: 1913




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,                            4:19-CR-40003-06-KES

                    Plaintiff,

       vs.                                       ORDER DENYING MOTION FOR
                                                     RELIEF UNDER THE
AMANDA LEIGH WIEMAN,                                  FIRST STEP ACT

                    Defendant.


      Defendant, Amanda Leigh Wieman, makes a second motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 311. Plaintiff,

the United States of America, opposes the motion. Docket 327. For the

following reasons, the court denies Wieman’s motion for compassionate release.

                                  BACKGROUND

      The background of Wieman’s case was set forth in the court’s order dated

September 11, 2020. Docket 296. To summarize, Wieman was sentenced to

120 months in custody and five years of supervised release for conspiracy to

distribute a controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and 846.

Docket 231; Docket 242 at 2-3. The court later reduced Wieman’s sentence to

60 months. Docket 301 at 2. Wieman has an anticipated release date of

October 29, 2023. Fed. Bureau of Prisons, https://www.bop.gov/inmateloc

(last visited Feb. 8, 2021). She is currently 33 years old. Id.

      Wieman is incarcerated at Federal Correctional Institution Pekin (FCI

Pekin), a medium-security correctional institution in Pekin, Illinois. Id. Her
Case 4:19-cr-40003-KES Document 332 Filed 02/08/21 Page 2 of 6 PageID #: 1914




chronic medical conditions include obesity, asthma,1 hypothyroidism, several

mental health conditions including major depressive disorder, endometriosis,

and several others. Docket 326 at 13, 56-57. Wieman takes medication to treat

these conditions. Id. at 13-14. As of October 15, 2020, Wieman weighed 282

pounds and is 70 inches tall. Id. at 12; Docket 284 at 116, 148. Based on her

height and weight, her body mass index (BMI) is 40.5, which qualifies as severe

obesity. See Adult BMI Calculator, Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/

english_bmi_calculator/bmi _calculator.html (last visited Feb. 8, 2021).

      On December 7, 2020, as part of FCI Pekin’s ongoing screening for

COVID-19, Wieman tested positive for the virus. Docket 326 at 5, 57. She

reported symptoms of cough, shortness of breath, nasal congestion, runny

nose, sore throat, fatigue, aches and pains, headache, and persistent pain in

the chest. Id. at 5, 49-50. She did not have a fever, loss of taste and/or smell.

Id. at 5, 41. Wieman was placed in quarantine until December 21, 2020 when

she was released from isolation. Id. at 48. On December 30, 2020, Wieman

refused the COVID-19 vaccine offered to her. Id. at 62.

      On January 11, 2021, Wieman filed a letter with the court to supplement



1 Wieman’s asthma is categorized as “Step 2, not controlled.” Docket 326 at 11.
She is prescribed a steroid inhaler to use twice daily, and an albuterol inhaler
for use three times per day. Id. Step 2 asthma is considered mild in severity by
an expert panel of the National Asthma Education and Prevention Program. See
Asthma Care Quick Reference, Nat’l Heart, Lung and Blood Inst.,
https://www.nhlbi.nih.gov/health-topics/all-publications-and-resources/
asthma-care-quick-reference-diagnosing-and-managing (last visited Feb. 8,
2021).
                                        2
Case 4:19-cr-40003-KES Document 332 Filed 02/08/21 Page 3 of 6 PageID #: 1915




her December 7, 2020 motion for compassionate release and seek

reconsideration of the order denying her compassionate release. Docket 317.

Wieman asserted the COVID-19 outbreak at FCI Pekin, coupled with her

contraction of the virus, the effects she was still suffering from COVID-19, and

the risk to her health if she were to become reinfected constitute extraordinary

and compelling reasons warranting her release. See id.

      The United States opposes the motion arguing that Wieman did not

exhaust administrative remedies by presenting a new request to the warden,

the presence of additional COVID-19 cases at FCI Pekin is not a sufficient

reason to grant the motion when her medical conditions have not substantially

changed, and her contraction of COVID-19 weighs against release. See

generally Docket 327.

      Because the court denies Wieman’s request for reconsideration, it need

not address the government’s administrative exhaustion arguments.

                                 DISCUSSION

      As of February 8, 2021, there are currently four active COVID-19 cases

among FCI Pekin’s inmates and eight among staff, zero deaths from COVID-19,

and 791 inmates have recovered from COVID-19. See BOP: COVID-19 Update,

Federal Bureau of Prison, https://www.bop.gov/coronavirus/ (last visited Feb.

8, 2021). The total population at FCI Pekin is 1,159 persons. Id.

https://www.bop.gov/locations/institutions/pek/ (last visited Feb. 8, 2021).

The reported information demonstrate the infiltration of the COVID-19 virus at

FCI Pekin was widespread, but not disastrous. There were no deaths as a

                                       3
Case 4:19-cr-40003-KES Document 332 Filed 02/08/21 Page 4 of 6 PageID #: 1916




result, and 791 inmates including Wieman have recovered. This persuades the

court that FCI Pekin has acted appropriately to treat inmates who do contract

COVID-19.

      Recently, the Bureau of Prisons implemented a COVID-19 vaccination

plan and has begun administering vaccines to inmates and staff. See BOP:

COVID-19 Update, https://www.bop.gov/coronavirus/ (last visited Feb. 8,

2021). As of February 8, 2021, 39,288 doses have been administered. Id. At

FCI Pekin, 91 staff and 89 inmates have been fully inoculated. Id. On

December 30, 2020, Wieman was offered a vaccine, but refused. Docket 326 at

62. This leads the court to believe that her fears of reinfection are overstated.

      Moreover, because Wieman has already had COVID-19, there is little

reason for her to be released early now. Much is still unknown about COVID-

19. Nonetheless, according to the CDC, “[c]ases of reinfection with COVID-19

have been reported, but remain rare.” https://www.cdc.gov/coronavirus/

2019-ncov/your-health/reinfection.html (updated Oct. 27, 2020) (last visited

Feb. 8, 2021).

      There is a growing consensus that “people who have had evidence of a

prior infection with SARS-CoV-2, the virus that causes COVID-19, appear to

have some degree of protection against being reinfected with the virus.” See

SARS-CoV-2 Antibodies Can Protect from Reinfection, NCI Study Suggests, Nat’l

Cancer Inst., https://www.cancer.gov/news-events/cancer-current-blog/

2020/coronavirus-antibodies-protect-against-future-infection (dated Dec. 21,

2020) (last visited Jan. 25, 2021); see also Director’s Blog—COVID-19

                                         4
Case 4:19-cr-40003-KES Document 332 Filed 02/08/21 Page 5 of 6 PageID #: 1917




Reinfection: Study of Healthcare Workers Shows COVID-19 Immunity Lasts

Many Months, Nat’l Inst. Health, https://directorsblog.nih.gov/tag/covid-19-

reinfection/#.~:text=New findings from a study, the study was conducted.

(dated Dec. 8, 2020) (last visited Jan. 25, 2021) (discussing study of England

healthcare workers suggesting that “acquired immunity from an initial COVID-

19 infection offers protection against reinfection for six months or maybe

longer.”).

      The court detailed the governing law and analysis it uses when

confronted with a compassionate release motion in its Order dated September

11, 2020. Docket 296. For current purposes, it is sufficient to note that

because sentences are final judgments, a court ordinarily “may not modify a

term of imprisonment once it has been imposed[.]” 18 U.S.C. § 3582(c). But

Congress made changes to the law through the First Step Act (FSA), which

permit inmates in specified circumstances to file motions in the court where

they were convicted seeking compassionate release. See Pub. L. No. 115-391

§ 603(b)(1), 132 Stat. 5194, 5239 (2018). Compassionate release provides a

narrow path for defendants with “extraordinary and compelling reasons” to

leave custody early. 18 U.S.C. § 3582(c)(1)(A)(i). When considering whether to

grant a motion for compassionate release the court must consider the 3553(a)

sentencing factors and the applicable policy statements issued by the

Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A). The burden to establish that

a sentence reduction is warranted under 18 U.S.C. § 3582(c) rests with the

defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

                                        5
Case 4:19-cr-40003-KES Document 332 Filed 02/08/21 Page 6 of 6 PageID #: 1918




      The court finds Wieman’s current circumstances do not clear the high

bar necessary to warrant compassionate release for “extraordinary and

compelling” reasons. Furthermore, the court has denied compassionate release

under circumstances similar to hers. See United States v. Brunston, 4:18-CR-

40145-KES, Docket 68 (D.S.D. May 26, 2020) (denying compassionate release

after defendant had confirmed case of COVID-19) United States v. Odie, 4:17-

CR-40016-01-KES, Docket 214 (D.S.D. Jan. 26, 2021) (denying reconsideration

of compassionate release for defendant with confirmed case of mild COVID-19);

United States v. Eviglo, 4:17-CR-40024-KES, Docket 143 (D.S.D. Feb. 8, 2021)

(denying motion for reconsideration for defendant with confirmed case of mild

COVID-19). In addition, the court’s evaluation of the 3553(a) factors has not

changed over the intervening months since Wieman’s first motion for release

was denied.

                                 CONCLUSION

      Wieman has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is

      ORDERED that defendant’s second motion for compassionate release

(Docket 311) and request for reconsideration of the order denying

compassionate release under the First Step Act (Docket 317) are denied.

      Dated February 8, 2021.

                                     BY THE COURT:

                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE

                                       6
